1

2                                UNITED STATES DISTRICT COURT

3                                         DISTRICT OF NEVADA

4                                                     ***

5     LAUSTEVEION JOHNSON,                              Case No. 2:19-cv-00232-MMD-NJK

6                                        Plaintiff,                   ORDER
                v.
7
      JO GENTRY, et al.,
8
                                   Defendants.
9
10             Before the Court is Defendants’ motion to revoke Plaintiff’s in forma pauperis

11   (“IFP”) status. (ECF No. 29.) The Court has reviewed Plaintiff’s response. (ECF No. 30.)

12   For the following reasons, the Court grants Defendants’ motion and revokes Plaintiff’s IFP

13   status.

14             Defendants argue that Plaintiff’s IFP status should be revoked because Plaintiff

15   has more than $2,100 in his trust accounts as a result of a settlement award he received

16   after he filed his application to proceed in forma pauperis. (ECF No. 29 at 3.) Defendants

17   also contend that Plaintiff is not litigating in good faith because he has filed nearly 40

18   separate suits against staff at the Nevada Department of Corrections (“NDOC”). (Id. at

19   3.)

20             Plaintiff argues that his IFP status should not be revoked because he has no

21   source of income and only has about $1,000 in his trust accounts. (ECF No. 30 at 3.)

22   Plaintiff also asserts that he has not litigated in bad faith because he has been successful

23   in many of his suits. (Id. at 2.)

24             The Court finds that Plaintiff’s IFP status should be revoked because he has

25   become capable of paying the filing. See LSR 1-5 (““The court may . . . revoke leave to

26   proceed in forma pauperis if the party to whom leave was granted becomes capable of

27   paying the complete filing fee . . . .”). The most recent records before the Court (from

28   September 2019) show that Plaintiff has more than $2,100 in his trust accounts. (ECF
1    No. 29-2 at 2.) The records Plaintiff has produced of his assets are dated (from May 2019)

2    and show that he had more than $5,000 in his trust accounts besides. (See ECF No. 30

3    at 13-19.)

4           It is therefore ordered that Defendants’ motion to revoke Plaintiff’s IFP status (ECF

5    No. 29) is granted.

6           It is further ordered that Plaintiff will have until November 15, 2019 to pay the

7    complete filing fee. Failure to timely pay the filing fee will result in dismissal without

8    prejudice. The current civil filing fee is $350 plus $50 administrative fee for a total of $400.

9           DATED THIS 16th day of October 2019.

10

11
                                                 MIRANDA M. DU
12                                               CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                    2
